Title: From George Washington to Major General Lafayette, 20 March 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Head Quarters [Valley Forge] 20th March 1778.

In pursuance of a Resolve of Congress of the 13th inst: a Copy of which is inclosed—I am to desire that you will without loss of time return to Camp, to resume the command of a division of this Army; and that you will communicate a similar order to Major General de Kalb.
By the 2d Resolve of the same date you will see that I am impowered

to remove Hazens or any other Regiment from the Northward to join this Army—I intend no other change for the present than to have Van Schoik’s Regiment marched to the Highlands to receive the orders of Major General McDougall—and desire that you will give orders in consequence to the Commanding Officer of that Regiment.
I anticipate the pleasure of seeing you, and with sincere assurances of esteem and regard—remain Dear Sir Your most obedt Servt.
